DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/19/2021 has been entered.
 Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The Prior Art of Record fails to teach nor suggest a solid state drive (SSD) controller to track a respective logical saturation value for each of multiple streams supported by the SSD, wherein, the multiple streams are realized by the SSD controller assigning write data items having similar host assigned expected lifetimes to same blocks within the SSD, wherein, a stream's logical saturation value is determined from the stream's amount of valid data and the stream's combined amount of valid data, invalid data and assigned storage resources that are free, the controller to repeatedly select for garbage collection whichever of the multiple streams has a lowest logical saturation value as compared to the other streams.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20160266792 AMAKI et al.; Memory System and Information Processing System.  Discloses determination of garbage collection based on remaining free blocks. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIDYS ROJAS whose telephone number is (571)272-4207.  The examiner can normally be reached on 7:00am -3:00pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Rutz can be reached on (571) 272-5535.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/MIDYS ROJAS/Primary Examiner, Art Unit 2133